While plaintiff alleged that he could not be adequately compensated for the loss incident to the refusal of the defendant to comply with his agreement because the retail liquor business is unique in character in that the ordinances of the city of Missoula prohibit the licensing of additional liquor establishments, yet such uniqueness of character vanishes with the absence of the power of cities to enact such ordinances so prohibiting the licensing of additional liquor establishments. See State ex rel. Wiley v. District Court, 118 Montana 50,164 P.2d 358; Stephens v. City of Great Falls, 119 Montana 368, *Page 35 
175 P.2d 408; State ex rel. McCarten v. Corwin, 119 Montana 520,177 P.2d 189.
Furthermore, except where a statute provides that the holder of a liquor license may sell or assign it, with the consent and approval of the licensing authorities, a license is not assignable or transferable and a transferee is not protected by the license. Where transfers are permitted, they are good only in favor of persons who are not denied the right to hold licenses originally.
I concur in the opinion subject to the foregoing qualifications.